Bleckley, Justice.
The facts on,, which the rulings of the court are based *654are suffioiently indicated in the head-note. There is but one writ of error, and that does not embrace or cover the exceptions superadded by the plaintiff in ji. fa. That the judge ever saw these exceptions, or knew that they were, or would be, appended to his certificate, does not appear, and is not to be presumed. What the bill of exceptions proper sets forth might be quite enough to enable this court to deal with the errors alleged by the claimant, and at the same time be altogether insufficient for an adjudication upon those of which the plaintiff in fi. fa. complains. Both parties may join in a writ of error, but when they do so, the judge’s certificate should show, if not expressly, at least by its relative position on the paper, that it applies to each set of errors assigned. The claimant’s counsel standing mute as it were, declining either to withdraw the writ of error or to proceed for a reversal, the writ of error is dismissed, and both parties are out of court.
Dismissed.